Park, J.
It appears in this case that all the property belonging to the society of which the petitioner is a member is of the value of one thousand dollars, and that the society is indebted to the respondent Doolittle, in the sum of eight hundred and seventy-five dollars, leaving only one hundred and twenty-five dollars worth of property more than sufficient to pay the debts of the society. It further appears that the society is unable longer to support the preaching of the gospel, and that it would be for the interest of the Baptist church organized in Pleasant Valley that the church edifice should be removed to New Hartford, in accordance with the conditions specified in the vote of the society; thus enabling the society to pay its indebtedness, and affording its members the opportunity of enjoying the preaching of the gospel in the same edifice at another place.
Prom these facts we are of the opinion that the society acted wisely as well as legally in disposing of their property in the manner specified. They were indebted to an amount almost equal to the value of their property. They had no other means of payment. Their property was exposed to *402attachment. Nothing was before them but.bankruptcy and dissolution. Under these circumstances the society succeeded in paying their indebtedness and preserving to themselves some right to the property. They acted in good faith, and for the best interest of the society under all the circumstances. Corporations may dispose of their property to pay their debts when necessary for the purpose, and what is lawful for corporations to do, may be done by a majority. Angell & Ames on Corp., §§ 187, 499 ; 1 Parsons on Cont.,120 ; Fisher v. Glover, 4 N. Hamp., 180; Fassett v. First Parish in Boylston, 19 Pick., 361.
We advise the superior comt to dismiss the petition.
In this opinion the other judges concurred.